Case 9:17-cv-81237-RLR Document 458 Entered on FLSD Docket 10/22/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

No. 9:17-cv-81237-Rosenberg/Reinhart

ADT LLC & ADT US HOLDINGS, INC.,
Plaintiffs,
v.

ALDER HOLDINGS, LLC, et al.,

 

 

Defendants.
/
WRIT OF GARNISHMENT
THE STATE OF FLORIDA:
To: United States Marshals in the State of Florida

Each Sheriff of the State:

YOU ARE COMMANDED to summon the Garnishee:

BANK OF AMERICA, N.A.

c/o CT Corp.

1200 S. Pine Island Rd.

Plantation, FL 33324
to serve an answer to this writ on C. Sanders McNew, 2835 NW Executive Center Drive, Suite
100, Boca Raton, Florida, 33431, within 20 days after service on the Garnishee, exclusive of the
day of service, and to file the original with the clerk of this court either before service on the
attorney or immediately thereafter, stating whether the Garnishee is indebted to and/or holds any
assets or accounts of Defendant, Alder Holdings, LLC, its successors, or its predecessors, at the

time of the answer or was indebted at the time of service of the writ, or at any time between such

times, and in what sum and what tangible and intangible personal property of the Defendant the
Case 9:17-cv-81237-RLR Document 458 Entered on FLSD Docket 10/22/2019 Page 2 of 2

Garnishee is in possession or control of at the time of the answer or had at the time of service of
this writ, or at any time between such times, and whether the Garnishee knows of any other person
indebted to the Defendant or who may be in possession or control of any of the property of the
Defendant. The total amount due Plaintiffs, ADT LLC and ADT U.S. Holdings, Inc., is

$4,000,000.00, plus interest from June 6, 2019, per Final Judgment dated June 6, 2019.

DATED on October 22 , 2019.

 

ANGELA E. NOBLE
As Clerk of Court

fr ji
By;/ John M. Ditullio

y
Pe As Deputy Clerk

 

 
